Order entered December 9, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01499-CV

                IN RE THE HONORABLE SUZANNE WOOTEN, Relator

                                 Original Proceeding from
                                  Collin County, Texas

                                         ORDER
                        Before Justices Schenck, Reichek, and Evans

       Before the Court are relator’s December 6, 2019 petition for writ of mandamus and

emergency motion for temporary relief. Based on the Court’s memorandum opinion of this date,

we DENY relator’s petition for writ of mandamus and emergency motion for temporary relief.



                                                /s/ DAVID J. SCHENCK
                                                PRESIDING JUSTICE